                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                GREENEVILLE DIVISION

  UNITED STATES OF AMERICA                           )
                                                     )
  v.                                                 )       Case Number: 2:19-CR-96
                                                     )
   JOSHUA CAINE MITCHELL                             )


                    MOTION TO ADOPT MOTION OF CO-DEFENDANT



         COMES NOW Defendant, Joshua Caine Mitchell, by and through undersigned counsel,

  and moves the Court to adopt for the same and/or similar reasons document number 413, Motion

  to Continue Motion Deadline, Pretrial Conference, Plea Deadline and Trial Date, filed by co-

  defendant Amy Laura Leonard.

                                                     Respectfully Submitted,

                                                     /s/Jim R. Williams_____________________
                                                     JIM R. WILLIAMS, ESQ.
                                                     Attorney for Defendant Joshua Caine Mitchell
                                                     324 Cherokee Street
                                                     Kingsport, TN 37660
                                                     Telephone: (423) 230-0006
                                                     Facsimile: (423) 230-0009
                                                     Email: Jim@tnvaattorney.com
                                                     TN BPR No. 18466 / VA State Bar No. 87061




Case 2:19-cr-00096-JRG-CRW Document 438 Filed 08/27/20 Page 1 of 2 PageID #: 1118
                                  CERTIFICATE OF SERVICE

           I hereby certify that on the 27th day of August, 2020, I filed the foregoing Motion to
  Adopt Motion of Co-Defendant via the CM/ECF system which will send notification of such
  filing to all other interested parties. All other parties will be served by regular U.S. Mail.



                                                       /s/ Jim R. Williams
                                                       JIM R. WILLIAMS, ESQ.




Case 2:19-cr-00096-JRG-CRW Document 438 Filed 08/27/20 Page 2 of 2 PageID #: 1119
